                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

NORMA BUTLER,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-81-FtM-38NPM

THE NEIMAN MARCUS GROUP
LLC,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Defendant The Neiman Marcus Group LLC’s Supplemental

Memorandum of Law Establishing Amount in Controversy for Jurisdictional Purposes

(Doc. 15). In a previous order, the Court found that Neiman Marcus’s only evidence of

the amount in controversy—Butler’s Response to Requests for Admissions—does not

establish the amount in controversy and ordered Neiman Marcus to supplement its Notice

of Removal. As explained in the earlier order, an admission is a bald conclusion that

does not “relieve the removing party of the obligation to establish facts supporting the

existence of federal jurisdiction.” (Doc. 8 (quoting Parrish v. Sears, Roebuck & Co., No.

8:10-cv-1684-T-23MAP, 2010 WL 3042230, at *1 (M.D. Fla. 2010)).

        Neiman Marcus’s supplementary evidence is scant: another copy of Butler’s

Response to Requests for Admissions and an email from Butler’s counsel stating that she

had knee surgery. Neiman Marcus argues that Butler’s discovery responses should be



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
enough, but the Court disagrees.        Courts in this district routinely find that similar

admissions fall short of satisfying the jurisdictional threshold. See, e.g., Ragle v. Black &

Decker (U.S.) Inc., No. 8:19-cv-1259-T-33TGW, 2019 WL 2521847, at *2 (M.D. Fla. June

19, 2019); Cartegena v. Salson Logistics, Inc., 2:18-cv-734-FtM-99MRM, 2018 WL

5874140, at *2 (M.D. Fla. Nov. 9, 2018); Pugliese v. Texas Roadhouse, Inc., 5:17-cv-392-

Oc-PRL, 2017 WL 6276589, at *2 (M.D. Fla. Dec. 11, 2017).              Given the evidence

submitted by Neiman Marcus, the Court can only speculate as to the amount in

controversy here.

       Accordingly, it is now

       ORDERED:

       (1) This case is REMANDED to the Circuit Court of the Twentieth Judicial Circuit

          in and for Lee County, Florida.

       (2) The Clerk is DIRECTED to transmit a certified copy of this Order to the Clerk

          of the Circuit Court of the Twentieth Judicial Circuit in and for Lee County,

          Florida.

       (3) The Clerk is DIRECTED to terminate any pending motions and deadlines and

          close the case.

       DONE and ORDERED in Fort Myers, Florida this 26th day of February, 2020.




Copies: All Parties of Record




                                             2
